—In a claim to recover damages based, inter alia, on medical malpractice, the claimant appeals, on the ground of inadequacy, from a judgment of the Court of Claims (Silverman, J.), dated June 17, 1993, which is in his favor in the principal sum of $2,500.
Ordered that the judgment is affirmed, without costs or disbursements.
The appellant is an inmate in a State prison who, prior to his incarceration, had undergone skin graft surgery on his eyelids. As a result of this condition, the appellant suffered what the Court of Claims characterized as "extreme pain”, as well as temporary blindness, after a delousing agent had been applied to him during routine intake procedures. The Court of Claims awarded the appellant the sum of $2,500 "for past pain and suffering”. Considering the appellant’s pre-existing eye condition, for which the State bore no responsibility, and all the other factors relating to the appellant’s proof of damages, we conclude that the sum awarded was not inadequate.
The appellant’s remaining contentions are meritless. Ritter, J. P., Altman, Friedmann and Florio, JJ., concur.